                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN


UNITED STATES,

                   Plaintiff,

         v.                                               Case No. 18-CR-130

PETER ARMBRUSTER
MARK WOGSLAND,
and BRET NAGGS,

                   Defendants.


                DEFENDANT ARMBRUSTER’S RULE 16 MOTION TO COMPEL


         Defendant Peter Armbruster, by his undersigned counsel, hereby moves to compel

discovery pursuant to Federal Rule of Criminal Procedure Rule 16(d)(2)(A).           Defendant

Armbruster seeks certain corporate investigation materials, including documents and information

related to witness “interview downloads” the Government received from Roadrunner

Transportation Systems, Inc. through its outside counsel. In support of the motion, Defendant

Armbruster adopts and incorporates the Memorandum of Law submitted by co-defendant Mark

Wogsland, Dkt. 91.


Dated:        October 18, 2019              Loeb & Loeb LLP


                                            By: s/ Andrew R. DeVooght
                                                Andrew R. DeVooght
                                                321 North Clark Street, Suite 2300
                                                Chicago, IL 60654
                                                Tel:      312.464.3100
                                                Fax:      312.464.3111

                                                C. Linna Chen
    345 Park Avenue
    New York, NY 10154
    Tel:      212.407.4000
    Fax:      212.407.4990
    Attorneys for Defendant Peter Armbruster




2
